Citation Nr: 1510065	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-37 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for sciatica.

3.  Entitlement to service connection for residuals of head trauma.

4.  Entitlement to service connection for migraines.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to personal assault.

6.  Entitlement to service connection for schizoaffective disorder and attention deficit/hyperactive disorder (ADHD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 through December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A timely appeal was perfected by the Veteran as to the issues identified above.  Original jurisdiction over this matter has been transferred to the RO in Nashville, Tennessee.  

Testimony was received from the Veteran during a July 2012 video conference hearing.  A transcript of this testimony is associated with the claims file.

The record indicates an eventful history in the status of the Veteran's representation.  In August 2010, he executed a VA Form 21-22 which names the State of Tennessee Department of Veterans' Affairs to act on his behalf.  In May 2011, the Veteran filed a new VA Form 21-22 in which he appointed a private representative to act as his representative.  In April 2012, the Veteran spoke on the telephone with a service representative from the RO and expressed that he wished to be represented by the state service organization.  Nonetheless, a new VA Form 21-22 reflecting the same was never filed by the Veteran.  Still, a representative from the state service organization assisted the Veteran during his video conference hearing.  After the hearing, VA continued to receive letters and submissions on the Veteran's behalf from the private representative's office.  In an effort to clarify the current status of the Veteran's representation, the Board wrote to the Veteran in January 2015 and asked him to advise VA as to whom he wished to represent him in this appeal.  The letter asked the Veteran to respond within 30 days by completing and returning an enclosed VA Form 21-22.  The letter notified further that, if no response was received within that time frame, the Board would presume simply that he wished to proceed in this appeal without representation.  Indeed, the Veteran still has not replied to the January 2015 letter; accordingly, the Board will proceed with the understanding that the Veteran wishes to proceed without representation.

This appeal also initially included the issues of the Veteran's entitlement to service connection for disorders of the right and left knee; however, those claims were granted in full in an August 2011 rating decision.  The Veteran has not expressed any disagreement with either the effective dates for service connection or the assigned initial disability ratings.  As such, issues concerning the Veteran's right and left knee disabilities are not presently before the Board on appeal.

The claims file in this case consists of a traditional paper file as well as additional evidence being maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  All evidence stored in the traditional paper format and electronically have been reviewed and considered together as the whole evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his video conference hearing, the Veteran testified that he previously applied for Social Security disability benefits, and indeed, was granted Social Security benefits.  The Veteran testified further that he was ultimately granted "SSI" benefits rather than social security disability benefits, reportedly because he had not been working for a long time.  Nonetheless, given the Veteran's testimony that he initially applied for disability benefits, it would appear to be highly likely that the Veteran's records at the Social Security Administration (SSA) would include additional relevant records for treatment of the disabilities being claimed in this appeal.  In view of the foregoing, VA must undertake efforts at this time to obtain the Veteran's Social Security records.  38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain Social Security records applies only to records relevant to a Veteran's present claim).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered treatment for his claimed disabilities since December 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of service connection for a low back disorder, sciatica, residuals of head trauma, migraines, PTSD, and schizoaffective disorder and ADHD. 

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also notify the Veteran that VA is undertaking efforts to obtain his social security records. 

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his claimed disabilities since December 2013.
 
2.  Obtain the Veteran's Social Security records and the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a low back disorder, sciatica, residuals of head trauma, migraines, PTSD, and schizoaffective disorder and ADHD should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




